Citation Nr: 0620516	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  05-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased evaluation for recurrent 
peptic ulcer with pyloric channel ulcer, currently evaluated 
at 20 percent. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity peripheral neuropathy. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas that denied the benefits sought on 
appeal.  The veteran had active service from October 1946 to 
March 1948 and from October 1949 to August 1968.  

FINDINGS OF FACT

1.  Tinnitus was not manifested during service, and any 
tinnitus that may be present is not shown to be causally or 
etiologically related to service.

2.  The veteran's recurrent peptic ulcer is productive of 
persisting diarrhea, but does not manifest postoperative 
complications of stricture or continuing gastric retention, 
characteristic mild circulatory symptoms after meals with 
weight loss, impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 
10 days or more in duration at least four more times a year.  

3.  Right lower extremity peripheral neuropathy is not 
productive of moderate incomplete paralysis. 

4.  Left lower extremity peripheral neuropathy is not 
productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The criteria for a 30 percent evaluation for recurrent 
peptic ulcer with pyloric channel ulcer have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.110-4.114, Diagnostic Code 7348 (2005).

3.  The criteria for an initial evaluation in excess of 
10 percent for right lower extremity peripheral neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2005).

4.  The criteria for an initial evaluation in excess of 
10 percent for left lower extremity peripheral neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in August 2004 and April 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

Service Connection

The veteran essentially contends that he has tinnitus that is 
due to loud artillery noise he was exposed to during service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


A review of the evidence of record discloses that the 
veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of tinnitus during 
service.  In addition, a VA general medical examination 
performed following service, which included a September 1969 
audiological examination, contained no evidence of tinnitus.  
Furthermore, later dated private and VA medical records do 
not appear to contain a diagnosis of tinnitus, and clearly 
contain no evidence which suggests that any tinnitus that may 
be present is in anyway related to service.

Therefore, given that tinnitus was not manifested during 
service and there is no evidence that a currently diagnosed 
tinnitus is causally or etiologically related to service, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for tinnitus.  Given that 
the evidence is against the claim, for the Board to conclude 
that the veteran's tinnitus had its origin during service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of evidence of a present disability, coupled with 
evidence that the disability is related to service, a grant 
of service connection is clearly not supportable.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised that the need to submit medical 
evidence demonstrating a current disability and a nexus 
between a current disability and service by way of 
correspondence from the RO to him, but he did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a current disability and of a 
relationship between a current disability and an injury, 
disease, or event in service.  While the veteran is clearly 
of the opinion that he has tinnitus that is related to 
service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board 
concludes that service connection for tinnitus is not 
established in the absence of competent medical evidence 
demonstrating the presence of a current disorder and of a 
relationship between a current disorder and service.

Increased Evaluations

The veteran essentially contends that the evaluations 
assigned for his gastrointestinal disability and his 
bilateral peripheral neuropathy of his legs do not accurately 
reflect the severity of those disabilities.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected peripheral 
neuropathy of the lower extremities, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


Evaluation of Recurrent Peptic Ulcer

Historically, a rating decision dated in February 1970 
granted service connection for gastritis and duodenitis.  
That rating decision assigned a 10 percent evaluation under 
Diagnostic Codes 7399-7307, the Diagnostic Code for 
gastritis.  A rating decision dated in July 1974 indicates 
that the veteran was hospitalized in February 1974 and 
underwent a vagotomy and a pyloroplasty.  The veteran was 
assigned a temporary total evaluation under the provisions of 
38 C.F.R. § 4.30, with a 20 percent evaluation assigned 
thereafter for postoperative duodenal ulcer under Diagnostic 
Codes 7399-7305.  A rating decision dated in October 1974 
decreased the evaluation from 20 percent to 10 percent, but a 
rating decision dated in May 1979 increased the evaluation to 
20 percent and recharacterized the veteran's disability as 
recurrent peptic ulcer with pyloric channel ulcer with an 
evaluation assigned under Diagnostic Code 7348.  The 
20 percent evaluation has remained in effect since that time.  

Under Diagnostic Code 7348, the next higher 30 percent 
evaluation is for assignment with symptoms and confirmed 
diagnosis of alkaline gastritis, or of a confirmed persisting 
diarrhea.  A 40 percent evaluation is for assignment followed 
by demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 7305 for a duodenal ulcer and Diagnostic 
Code 7308 for post gastrectomy syndromes.  Under Diagnostic 
Code 7305 for a duodenal ulcer, the next higher 40 percent 
evaluation contemplates findings reflective of a moderately 
severe ulcer that is less than severe, but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Under Diagnostic 
Code 7308 for post gastrectomy syndromes, the next higher 
evaluation contemplates findings of a moderate post 
gastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

The evidence for consideration consists of private and VA 
medical records, including the reports of VA examinations 
performed in September 2004 and January 2006.  After 
reviewing this evidence, the Board finds that the veteran is 
not entitled to an increased evaluation under Diagnostic 
Code 7305 or 7308.  For example, criteria for a higher 
evaluation under Diagnostic Codes 7305 and 7308 contemplate 
findings of weight loss, but the medical evidence does not 
demonstrate that the veteran's disability has caused any 
weight loss.  For example, at the time of the September 2004 
VA examination the veteran's weight was recorded as 199 
pounds and that his greatest weight in the past year had been 
199 pounds.  Similarly, at the time of the January 2006 VA 
examinations the veteran's weight was reported to be 206.8 
pounds and that his greatest weight in the past year had been 
202 pounds.  Further, the September 2004 VA examination 
specifically indicated that there had been no weight loss or 
anemia and that the veteran had not had any prolonged 
episodes suggestive of complications of his peptic ulcer 
disease.  In addition, the medical evidence does not 
demonstrate that the veteran's gastrointestinal disability 
has produced recurrent incapacitating episodes of 
symptomatology averaging 10 days or more in duration at least 
four or more times a year.  .Therefore, the Board concludes 
that the veteran does not more nearly meet the criteria for 
40 percent evaluations under Diagnostic Code 7305 or 7308.  

However, there is evidence that creates a reasonable doubt as 
to whether the veteran more nearly meets the criteria for a 
30 percent evaluation under Diagnostic Code 7348.  While 
there is no evidence of symptoms and a confirmed diagnosis of 
alkaline gastritis, there is evidence of persisting diarrhea 
associated with the veteran's gastrointestinal disability.  
At the time of the September 2004 VA examination the veteran 
reported loose stools and a statement from the veteran's 
private physician dated in December 2004 indicated that the 
veteran had chronic diarrhea.  At the time of a November 2005 
VA examination the veteran reported experiencing daily 
diarrhea and at the time of a January 2006 VA examination the 
veteran reported that he had experienced chronic diarrhea 
since 1974.  

Based on this record, the Board finds that the veteran is 
entitled to a 30 percent evaluation for his gastrointestinal 
disability under Diagnostic Code 7348.  However, the record 
does not demonstrate an entitlement to a 40 percent 
evaluation under that Diagnostic Code because there is no 
evidence in either the examination reports or in the 
treatment records of a confirmative postoperative 
complications of a stricture or continuing gastric retention 
associated with his service-connected disability.  Therefore, 
an evaluation in excess of the 30 percent evaluation assigned 
by this decision is not shown to be warranted by the evidence 
of record.

Evaluation of Peripheral Neuropathy

The November 2004 rating decision currently on appeal granted 
service connection for peripheral neuropathy of the left 
lower extremity and of the right lower extremity as secondary 
to the veteran's service-connected Type II diabetes mellitus.  
The rating decision assigned a 10 percent evaluation for each 
lower extremity under Diagnostic Code 8520 pertaining to the 
sciatic nerve.

Under Diagnostic Code 8520, a 10 percent evaluation is for 
assignment for mild incomplete paralysis of the sciatic 
nerve, a 20 percent evaluation for moderate incomplete 
paralysis, a 40 percent evaluation for moderately severe 
incomplete paralysis and a 60 percent evaluation for severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.

The evidence for consideration consists of private and VA 
medical records, including the reports of VA examinations 
performed in September 2004, November 2005 and January 2006.  
After reviewing the evidence of record, the Board finds that 
the evidence does not demonstrate that the veteran has 
moderate incomplete paralysis of the sciatic nerve.  The 
evidence demonstrates that the involvement is wholly sensory 
and therefore, the evaluation can be no more than moderate in 
degree, which the Board believes is not demonstrated by the 
evidence of record.  

At the time of the September 2004 VA examination physical 
examination noted that deep tendon reflexes were intact and 
the veteran had diminished light touch and pain sensation on 
the soles of the feet, the extensor surface of the feet and 
the lower fourth of the legs.  There was no evidence of any 
cellulitis or infection.  That examination indicated that the 
complications of the diabetes were mainly the neuropathy 
findings of the feet.  

The veteran and his representative have made reference to a 
September 2005 private examination as supporting their claim 
for an increased evaluation for the veteran's bilateral 
peripheral neuropathy and pointed to testing which disclosed 
the presence of a moderately severe axonal motor and sensory 
polyneuropathy in the lower extremities that was both 
proximal and distal.  However, that testing also revealed the 
presence of some support for right S1 radiculopathy, a 
clinical finding unassociated with the veteran's service-
connected peripheral neuropathy.  Nevertheless, despite the 
clinical findings shown on testing, the only opinion as to 
the severity of the polyneuropathy appears to be in the 
report of a January 2006 VA examination which concluded that 
the veteran had mild polyneuropathy which was primarily 
sensory in nature and was associated with a burning pain.  
That examination also disclosed the presence of good strength 
throughout the lower extremities both proximally and 
distally.  Therefore, the clinical findings reported on the 
private EMG testing, while described as moderately severe, 
have not translated into symptomatology or impairment that is 
more than mild peripheral neuropathy that is wholly sensory 
in nature.  Accordingly, an evaluation in excess of 
10 percent for the peripheral neuropathy affecting each of 
the lower extremities is not warranted.


ORDER

Service connection for tinnitus is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for recurrent peptic ulcer 
with pyloric channel ulcer is granted.  

An initial evaluation in excess of 10 percent for right lower 
extremity peripheral neuropathy is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


